IN THE SUPREME COURT OF THE STATE OF KANSAS


                                              No. 123,753

                                          STATE OF KANSAS,
                                              Appellee,

                                                     v.

                                           DEREK BEDFORD,
                                              Appellant.


                                   SYLLABUS BY THE COURT

1.
        Alleyne v. United States, 570 U.S. 99, 133 S. Ct. 2151, 186 L. Ed. 2d 314 (2013),
was a substantive change in the law, not merely an extension of Apprendi v. New Jersey,
530 U.S. 466, 120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000).


2.
        A district court's failure to designate statutory aggravating circumstances in
writing does not give rise to a claim of illegal sentence under K.S.A. 2020 Supp. 22-
3504.


        Appeal from Wyandotte District Court; WESLEY K. GRIFFIN, judge. Opinion filed January 14,
2022. Affirmed.


        Joseph A. Desch, of Law Office of Joseph A. Desch, of Topeka, was on the brief for appellant.


        Daniel G. Obermeier, assistant district attorney, Mark A. Dupree Sr., district attorney, and Derek
Schmidt, attorney general, were on the brief for appellee.




                                                     1
The opinion of the court was delivered by


       STEGALL, J.: Derek Bedford seeks review of the district court's decision to deny
his motion for a sentence modification under K.S.A. 2020 Supp. 21-6628(c). We agree
with the district court that State v. Coleman, 312 Kan. 114, 472 P.3d 85 (2020),
forecloses Bedford's argument because K.S.A. 2020 Supp. 21-6628(c) does not provide
him an avenue for relief. On that basis, we affirm the district court's decision to deny
Bedford's motion. We also deny Bedford's newly raised claim of an illegal sentence
because his argument that the sentencing court failed to comply with the "in writing"
requirements of K.S.A. 21-4635(c) (Furse 1995) (in effect at the time of sentencing but
since repealed) does not give rise to a claim of illegal sentence under K.S.A. 2020 Supp.
22-3504.


                                           FACTS


       Bedford met Lisa Bradish at a bar in Kansas City in July 1996. As closing time
approached, Bradish asked Bedford for a ride. The pair had sex in Bedford's car before
exiting the parking lot. Bedford testified that after he began driving, Bradish began
hitting him and spitting on him. Bedford stated because he was unable to stop her from
swinging at him, he pulled over and ultimately hit her four times with an object, pushed
her out of the car, and drove off. Bedford later told police that he "'felt kind of a bump'"
as he drove away. Soon after abandoning Bradish's body, Bedford shared with several of
his friends that he had killed "'some white girl in KCK.'" State v. Bedford, 269 Kan. 315,
316-18, 7 P.3d 224 (2000).


       Bradish's body was discovered the following morning in an industrial truck yard
in Kansas City, Kansas. Her body had been driven over and her clothes were partially
removed and torn. An autopsy revealed that her body had been brutalized; she had dozens


                                              2
of injuries, including a broken spinal column, hemorrhaging in the muscles of her neck,
multiple rib fractures, a lacerated liver, and 35 different cuts and bruises. The pathologist
believed that Bradish had been beaten, strangled, and then subjected to a massive
crushing force. 269 Kan. at 316-17.


       A jury convicted Bedford of first-degree murder. He received a hard 40 sentence
after the district judge found aggravating factors and that those factors were not
outweighed by mitigating factors, as the sentencing scheme permitted at that time. We
affirmed Bedford's conviction and sentence on direct appeal. 269 Kan. at 333. Bedford's
conviction and sentence became final on June 30, 2000.


       In 2020 Bedford filed a pro se "Motion For Mandatory Sentence Modification
Pursuant to K.S.A. 21-6628(c), (formerly K.S.A. 21-4639)." The district court, relying on
Coleman, denied the motion, holding that "a defendant cannot utilize the K.S.A. 21-6628
process to secure a modification of a sentence."


       Bedford timely appealed. Jurisdiction is proper. K.S.A. 2020 Supp. 22-3601(b)(3).


                                             DISCUSSION


       Issues of statutory interpretation and constitutional claims are questions of law
subject to unlimited review. State v. Appleby, 313 Kan. 352, 354, 485 P.3d 1148 (2021).


       We recently summarized the caselaw development that serves as the basis for
Bedford's motion:


               "Coleman began with a discussion of Apprendi, 530 U.S. 466. In Apprendi, the
       United States Supreme Court held that any fact other than the existence of a prior
       conviction 'that increases the penalty for a crime beyond the prescribed statutory


                                                    3
      maximum must be submitted to a jury, and proved beyond a reasonable doubt.' 530 U.S.
      at 490. That holding applied explicitly only to the determination of statutory maximum
      sentences and, that same year, this court declined to extend the Apprendi rule to findings
      made by a district court judge before imposing a mandatory minimum . . . . See State v.
      Conley, 270 Kan. 18, 11 P.3d 1147 (2000) (relying on McMillan v. Pennsylvania, 477
      U.S. 79, 106 S. Ct. 2411, 91 L. Ed. 2d 67 [1986]).


              "Two years later, the United States Supreme Court walked the line between
      Apprendi and McMillan by characterizing a judge's finding that a defendant possessed,
      brandished, or discharged a firearm during the commission of an offense as a judicial
      sentencing factor rather than an element of the crime. Harris v. United States, 536 U.S.
      545, 556, 122 S. Ct. 2406, 153 L. Ed. 2d 524 (2002). And that year, the Supreme Court
      held unconstitutional Arizona's capital sentencing statutes that allowed a judge to find
      and balance mitigating circumstances in determining whether to impose a death sentence.
      Ring v. Arizona, 536 U.S. 584, 122 S. Ct. 2428, 153 L. Ed. 2d 556 (2002).


              "Ten years later, the United States Supreme Court overruled Harris in Alleyne.
      The Court found 'no basis in principle or logic to distinguish facts that raise the maximum
      from those that increase the minimum.' Alleyne, 570 U.S. at 116. Thus, the Court held
      that any fact that increases the minimum sentence must 'be submitted to the jury and
      found beyond a reasonable doubt.' 570 U.S. at 116.


              "This court extended Alleyne to Kansas' hard 50 sentencing statutes (hard 40 for
      crimes committed before July 1, 1999) in Soto, 299 Kan. at 122-24. We later held the rule
      of law declared in Alleyne cannot be applied retroactively to invalidate a sentence that
      was final before the date of the Alleyne decision. Kirtdoll v. State, 306 Kan. 335, Syl. ¶ 1,
      393 P.3d 1053 (2017)." State v. Trotter, 313 Kan. 365, 367-68, 485 P.3d 649 (2021).


      Given this history, no court would have jurisdiction to modify Bedford's sentence
absent statutory language authorizing the requested relief because his sentence was final
more than a decade before Alleyne v. United States, 570 U.S. 99, 133 S. Ct. 2151, 186 L.
Ed. 2d 314 (2013). See Coleman, 312 Kan. at 120. Like Coleman, Bedford points only to



                                                    4
K.S.A. 2020 Supp. 21-6628(c) as such authorization for relief. But in Coleman we
considered and rejected this procedural path, instead classifying K.S.A. 2020 Supp. 21-
6628(c) as a "fail-safe" provision:


       "We have said that the legislative intent governs if that intent can be ascertained from the
       statute's language. Criminal statutes, although construed strictly against the State, must be
       interpreted in a way that is reasonable and sensible to effectuate the legislative design and
       the true intent of the law.


               "The statute in question here is a fail-safe provision. By its clear and unequivocal
       language it applies only when the term of imprisonment or the statute authorizing the
       term of imprisonment are found to be unconstitutional. Neither circumstance has
       occurred.


               "The statute under which the district court in Coleman's case found the existence
       of aggravating factors necessary to impose a hard 40 life sentence, K.S.A. 21-4635, was
       not a statute authorizing his hard 40 life sentence. Instead, it was part of the procedural
       framework by which the enhanced sentence was determined. His hard 40 life sentence
       was authorized by virtue of his commission of premeditated first-degree murder, an
       offense qualifying for such sentence under Kansas law.


               "And regarding Coleman's term of imprisonment itself, Kansas' hard 40 and hard
       50 sentences have never been determined to be categorically unconstitutional. This court
       continues to uphold such sentences in appropriate cases. And such sentences continue to
       be imposed in qualifying cases in Kansas. [Citations omitted.]" 312 Kan. at 123-24.


       We decline Bedford's invitation to reconsider our Coleman holding. We have
recently and repeatedly reaffirmed Coleman, and Bedford only reprises the failed
arguments advanced in those cases. See State v. Hill, 313 Kan. 1010, 1016-17, 492 P.3d
1190 (2021); Trotter, 313 Kan. at 370-71; Appleby, 313 Kan. at 357-58; State v. Johnson,
313 Kan. 339, 345, 486 P.3d 544 (2021).



                                                     5
       Finally—in an attempt to avoid our Kirtdoll v. State, 306 Kan. 335, 341, 393 P.3d
1053 (2017), holding that Alleyne cannot be applied retroactively—Bedford asserts that
Alleyne merely extended Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348, 147 L.
Ed. 2d 435 (2000), which was in place at the time his sentence was finalized. So, his
argument goes, Apprendi made his sentence unconstitutional, as later recognized by
Alleyne. Chief Justice Luckert recently penned a concurrence directly rejecting this
argument:


               "[Defendant] makes an argument that could avoid or change the Kirtdoll holding,
       however. He contends his request for relief is based not on Alleyne but on Apprendi,
       which the United States Supreme Court decided before he was sentenced. He asserts we
       need not apply Alleyne retroactively to provide him relief.


               "His argument requires a conclusion that Alleyne was a mere extension of
       Apprendi. But, as discussed in Coleman, it was not. See Coleman, 312 Kan. at 117-19.
       The United States Supreme Court itself, after deciding Apprendi, affirmed a sentence that
       imposed a mandatory minimum based on judicial fact-finding—exactly the circumstance
       here. Harris v. United States, 536 U.S. 545, 122 S. Ct. 2406, 153 L. Ed. 2d 524 (2002).
       Harris remained the law until the Court overturned it in Alleyne. See Alleyne, 570 U.S. at
       116. Had Harris merely been an extension of Apprendi, the Court could have simply
       distinguished it in Alleyne. Instead, it overruled the holding and thus changed the law.
       [Defendant's] argument is thus unpersuasive." Appleby, 313 Kan. at 363-64 (Luckert,
       C.J., concurring).


       We agree. Bedford's argument that Alleyne simply extended Apprendi overlooks
the fact that Alleyne not only extended Apprendi, but expressly overruled contrary
precedent in doing so. Accordingly, we affirm the district court's denial of Bedford's
motion for sentence modification under K.S.A. 2020 Supp. 21-6628(c).




                                                    6
           Bedford's second argument—argued in the alternative and raised for the first time
on appeal—is that his sentence is illegal because the sentencing court did not comply
with a statutory direction to designate the aggravating circumstances in writing. We may
consider this issue for the first time on appeal because K.S.A. 2020 Supp. 22-3504(a)
allows an illegal sentence to be corrected at any time. State v. Sartin, 310 Kan. 367, Syl.
¶ 2, 446 P.3d 1068 (2019). In considering whether a sentence is illegal we exercise an
unlimited standard of review. State v. Alford, 308 Kan. 1336, 1338, 429 P.3d 197 (2018).


           The legality of a sentence is determined at the time it is pronounced. State v.
Murdock, 309 Kan. 585, Syl., 439 P.3d 307 (2019). "Illegal sentence" means a sentence
that is:


           "Imposed by a court without jurisdiction; that does not conform to the applicable
           statutory provision, either in character or punishment; or that is ambiguous with respect
           to the time and manner in which it is to be served at the time it is pronounced. A sentence
           is not an 'illegal sentence' because of a change in the law that occurs after the sentence is
           pronounced." K.S.A. 2020 Supp. 22-3504(c)(l).


           The district court had jurisdiction to impose Bedford's sentence. And Bedford's
sentence was not ambiguous with respect to the time and manner in which it was to be
served. So Bedford may obtain relief in an illegal sentence motion only if he can show
that his sentence did not conform to the applicable statutory provision.


           To qualify as the relevant statutory provision implicating an illegal sentence, the
statute must either "define the crime of murder, assign the category of punishment, or
involve the criminal history classification axis." Alford, 308 Kan. at 1340. But K.S.A. 21-
4635(c) (Furse 1995)—in effect at the time of sentencing and requiring aggravating
circumstances to be designated in writing—was "not a statute authorizing [the] hard 40
life sentence. Instead, it was part of the procedural framework by which the enhanced


                                                         7
sentence was determined. [The] hard 40 life sentence was authorized by virtue of his
commission of premeditated first-degree murder, an offense qualifying for such sentence
under Kansas law." Coleman, 312 Kan. at 124. Accordingly, K.S.A. 21-4635(c) (Furse
1995) does not qualify as an "applicable statutory provision, either in character or
punishment" that could implicate an illegal sentence. K.S.A. 2020 Supp. 22-3504(c)(l).


       Affirmed.




                                             8